The requirement by the managers of the production of proof of payment of taxes for the previous year is prescribed by the Constitution as a qualification for suffrage in mandatory *Page 593 
terms. The failure on the part of the managers to exact such proof at Laurens and Clinton precincts was, therefore, sufficient to annul the election.
I do not concur, however, in holding the presentation of registration certificates by voters at the polls necessary to the validity of an election. Registration is one of the constitutional qualifications for suffrage, but the certificate which the Constitution requires shall be issued to the voter is not a part of the registration, but the evidence furnished the voter of his registration, and the production of such a certificate at the polls is not required by the Constitution as a condition precedent to the casting of the ballot. The General Assembly, however, did not violate the Constitution in providing by statute that the managers should require the voter to produce his registration certificate at the polls, if that requirement is regarded, as I think it should be, only to furnish a convenient method of identification and to expedite the inquiry as to the fact of registration. But obviously no statutory enactment can add to the constitutional qualifications for suffrage. If, therefore, those who voted at an election were in fact registered, and otherwise qualifications under the Constitution, the failure on the part of the managers to observe the statutory injunction of requiring voters to produce their registration certificates is a mere irregularity, and should not be allowed to annual the election or deprive qualified electors of their suffrage.
 *Page 1